Name: 86/139/EEC: Commission Decision of 4 April 1986 concerning certain protection measures relating to African swine fever in the Netherlands
 Type: Decision_ENTSCHEID
 Subject Matter: health;  means of agricultural production;  Europe
 Date Published: 1986-04-25

 Avis juridique important|31986D013986/139/EEC: Commission Decision of 4 April 1986 concerning certain protection measures relating to African swine fever in the Netherlands Official Journal L 108 , 25/04/1986 P. 0057 - 0058*****COMMISSION DECISION of 4 April 1986 concerning certain protection measures relating to African swine fever in the Netherlands (86/139/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 64/432/EEC, of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Articles 9, 9a and 9b. Having regard to Council Directive 72/461/EEC of 12 December 1972 on health problems affecting intra-Community trade in fresh meat (3) as last amended by Regulation (EEC) No 3768/85 and in particular Articles 8, 8a and 8b, Having regard to Council Directive 80/215/EEC of 22 January 1980 on animal health problems affecting intra-Community trade in meat products (4) as last amended by Regulation (EEC) No 3768/85, and in particular Articles 7, 7a and 7b, Whereas an outbreak of African swine fever has occurred in the Netherlands; Whereas the Netherlands' authorities have immediately forbidden the exportation to other Member States, of live pigs, fresh pigmeat and pigmeat based products coming from an extensive geographically delimited zone around the outbreaks of the disease; Whereas, in addition, the Netherlands' authorities have also institued a ban on the slaughter of all pigs in the specified zone, all movement of pigs and all movement of pigmeat products towards other parts of the territory of the Netherlands; and that the Netherlands' authorities have eliminated all the pigs in the infected herds and all the pigs in suspected herds; Whereas this epizootic by its nature represents a danger to pig herds in other Member States resulting from trade in live pigs, fresh pigmeat and pigmeat based products; Whereas the energetic measures adopted by the Netherlands' authorities are considered satisfactory; Whereas the Netherlands' authorities have agreed to maintain these measures for the necessary period of time, these measures will be re-examined within the framework of the Standing Veterinary Committee; Whereas consequently, the necessary conditions for regionalizing the restrictive measures have been met; Whereas certain Member States have adopted protective measures whilst awaiting a Commission Decision; these measures must be suspended; Whereas the measures provided in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 1. The Netherlands shall not send to other Member States live pigs coming from that part of the Netherlands described in the Annex. 2. The health certificate provided for in Council Directive 64/432/EEC accompanying pigs sent from the Netherlands must be completed by the following: 'animals in accordance with the Commission Decision of 4 April 1986 concerning African swine fever in the Netherlands.' Article 2 1. The Netherlands shall not send to other Member States fresh pigmeat coming from that part of the Netherlands described in the Annex. 2. The health certificate provided for in Council Directive 64/433/EEC of 26 June 1964, on health problems affecting intra-Community trade in fresh meat (1), and accompanying the fresh pigmeat sent from the Netherlands must be completed by the following: 'meat in accordance with the Commission Decision of 4 April 1986 concerning African swine fever in the Netherlands.' Article 3 1. The Netherlands shall not send to other Member States meat based pig products coming from that part of the Netherlands described in the Annex or prepared from meat obtained after the 14 February 1986 coming from that part of territory. 2. However, the prohibitions foreseen in paragraph 1 shall not apply to pigmeat products which have been subjected to the treatment prescribed by Article 4 (1) a, of Directive 80/215/EEC. 3. The health certificate provided for in Council Directive 77/99/EEC, of 21 December 1976, on health problems affecting intra-Community trade in meat products (2), and accompanying the pigmeat products sent from the Netherlands must be completed by the following: 'pigmeat based products in accordance with Commission Decision of 4 April 1986 concerning African swine fever in the Netherlands.' Article 4 The Member States shall suppress within three days after the date of the notification of this Decision, the restrictive measures applied when importing into their territory, live pigs, fresh pigmeat and pigmeat based products, coming from the Netherlands. Article 5 The Member States shall immediately inform the Commission of the measures which they have adopted to conform to the present Decision. Article 6 The Commission shall follow devlopments in the situation and the present Decision may be amended in the light of such developments. Article 7 This Decision is addressed to the Member States. Done at Brussels, 4 April 1986. For the Commission Lorenzo NATALI Vice-President (1) OJ No L 121, 29. 7. 1964, p. 1977/64. (2) OJ No L 362, 31. 12. 1985, p. 8. (3) OJ No L 302, 31. 12. 1972, p. 24. (4) OJ No L 47, 21. 2. 1980, p. 4. (1) OJ No 121, 29. 7. 1964, p. 2012/64. (2) OJ No L 27, 31. 1. 1977, p. 85. ANNEX That part of the territory of the Netherlands made up by: - in the north by the North Sea Canal, motorway A 9 and A 2; - in the east by motorway A 27, and the rivers de Waal and Nieuwe Merwede; - in the south by the rivers Hollands Diep and Haringvliet; - in the west by the North Sea.